Citation Nr: 0824071	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-39 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1940 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota. 

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2008) and 38 C.F.R. § 
20.900(c) (2008).

In a February 2007 statement, Dr. Gary Van Ert indicated that 
the veteran had what appeared to be a military-related injury 
effecting the skin.  This raised service connection claim is 
referred to the RO for appropriate consideration. 


FINDING OF FACT

The veteran's service-connected disability (bilateral 
sensorineural hearing loss) precludes him from obtaining and 
retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have been met.  38 U.S.C.A. §  
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Essentially, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected bilateral sensorineural hearing loss, currently 
evaluated as 60 percent disabling.  This is his only service-
connected disability.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  Therefore, the 
veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has completed his high school education.  He was 
self-employed since 1985 as a ranch farmer and claims he had 
to quit working the land in 1990 due to his hearing loss.  
Specifically, the veteran argues that it would have been 
"hazardous" for him to continue farming operations after 
1990.  The veteran claims he attempted to find a job outside 
his field, but allegedly his hearing loss precluded him from 
being trained in any other field.  

Since the veteran stopped working in 1990, the only evidence 
of an attempt to find alternative employment was applying for 
vocational rehabilitation in 2006, over 15 years after he 
claims he was forced into retirement.  At that time, at the 
age of 88 years old, the vocational psychologist found the 
veteran's service-connected hearing loss indeed hindered any 
chance of re-training into a different field and prevented 
returning to farm work due to the possibility of "...injur[y] 
or possible death while working with animals, equipment or 
machinery."  The vocational psychologist also indicated the 
veteran had a number of non service-connected musculoskeletal 
and cardiological diseases that would additionally hinder his 
ability to retain substantial employment.  

The Board notes that the vocational psychologist also 
suspected slight dementia or senility, but the notation was 
not a major determining factor in the overall vocational 
report.  The veteran, however, specifically combated this 
notation by submitting a statement from his private medical 
doctor, Dr. Ert.  Dr. Ert, in a February 2007 specifically 
refuted the reference to dementia finding no such evidence on 
cursory mental status examination.  He also indicated that 
the veteran's non-service-connected disabilties did not 
contribute to the veteran's disability.  
 
Dr. Ert's statement refutes that the veteran has dementia and 
does not offer a specific opinion with regard to the 
veteran's employability.  The vocational rehabilitation 
report, on the other hand, does not focus on dementia.  
Rather, the vocational psychologist proffers the following 
opinion:

The veteran[']s hearing loss has directly impacted 
his ability to maintain working in his current 
field and also hinders any chance he may have to 
re-train due to the fact that his hearing is 
directly related to any possible learning of new 
information. 

VA outpatient treatment records also lend support to the 
veteran's claim.  Specifically, a February 2007 record 
indicates the veteran requested hearing aid replacements 
complaining that his current hearing aids do not give him 
very good clarity of words.  The audiologist at that time 
explained that his hearing aids cannot correct clarity.  
While amplification may be increased, nerve hearing loss 
causes clarity impairment, which cannot be corrected by 
hearing aids.  In other words, the veteran's speech 
recognition will always be impaired even with assistive 
devices.  

The veteran was afforded a VA examination in January 2008 to 
ascertain the current severity of his hearing loss and to 
address the issue of employability.  The examiner diagnosed 
the veteran with moderate to profound sensorineural hearing 
loss in the right ear and a mild to profound sensorineural 
hearing loss in the left ear.  The veteran additionally 
scored poorly in speech recognition bilaterally.  In regard 
to employability, the examiner opined as follows:

The veteran's hearing loss does not prevent him 
from obtaining and maintaining gainful employment 
or prevent participation in activities of daily 
living.  The veteran's hearing loss may create 
some increased difficulties in some employment 
settings, however, the hearing loss does not 
prevent gainful employment abilities.  In 
addition, the veteran has been provided with 
behind the ear hearing aids in the past by the 
Sioux Falls VA Audiology department to assist in 
communication abilities.

The VA examiner's opinion is based on a complete review of 
the veteran's records, to include Dr. Ert's statement and the 
vocational rehabilitation report.  Although competent, the 
Board does not find the examiner's opinion as probative as 
the additional evidence for the following reasons.  

The examiner indicated the veteran has been provided hearing 
aids to assist in communication abilities.  However, 
outpatient treatment records clearly indicate the hearing 
aids cannot correct the veteran's nerve hearing loss.  That 
is, his communication abilities will always be seriously 
impaired.  This is consistent with the poor speech 
recognition scores indicate in the January 2008 VA 
examination results.  The veteran's specific type of hearing 
loss, therefore, is not adequately corrected by any assistive 
device to allow for reasonable communication ability.

The examiner, additionally, does not address the VA 
vocational rehabilitation report comments regarding the 
veteran's inability to retrain in a new field.  That is, 
while the examiner concludes that the veteran is suitable for 
some substantial employment, she does not address whether the 
veteran's hearing loss impairs his ability to be 
rehabilitated.  This is especially relevant given the 
conclusions reached in the 2006 vocational rehabilitation 
report.  (The veteran does not have any significant work 
experiences other than being a farmer.)  Indeed, other than 
merely indicating she reviewed the claims file, the VA 
examiner does not specifically address any piece of evidence 
found therein.

The January 2008 VA examiner's opinion clearly cuts against 
the veteran's claim that he is currently unemployable due to 
his hearing loss.  The fact that the veteran has not 
attempted to secure any other employment in over 15 years 
prior to filing this claim also indicates that his current 
unemployment may be voluntary rather than compelled due to 
disability. 

On the other hand, the veteran did seek out vocational 
rehabilitation in 2006 and the vocational psychologist 
clearly indicated rehabilitation was not possible mostly due 
to the veteran's service-connected hearing loss.  
Specifically, it was determined that the veteran is simply 
not trained to do any type of work other than farming.  His 
hearing loss not only prevents him from continuing farm work, 
but it also prevents him from re-training into a different 
field.  While the January 2008 VA examiner has a different 
opinion, she did not specifically refute this report.  VA 
outpatient treatment records, moreover, lend support to the 
report's conclusions indicating the veteran's type of hearing 
loss is not substantially correctable by hearing aids.

At the very least, the evidence is in equipoise.  As such, 
the veteran is entitled to the benefit of the doubt.  In 
light of the December 2006 VA vocational rehabilitation 
report, the Board finds the veteran's service-connected 
condition renders him totally disabled and incapable of 
gainful employment.  Therefore, a total disability rating for 
compensation purposes based on individual unemployability is 
warranted in this case.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Since the TDIU claim is being granted, any 
deficiencies in notice were not prejudicial to the veteran.


ORDER

Entitlement to TDIU is granted subject to the laws and 
regulations governing monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


